Case 2:16-cv-01044-MAK Document 169 Filed 07/12/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT WALL and : CIVIL ACTION
LINDA WALL :
V. NO. 16-1044
ALTIUM GROUP, LLC
ORDER

AND NOW, this 12 day of July 2019, upon considering Defendant’s Motion for
attorney’s fees and costs as a prevailing party under a Master Agreement (ECF Doc. No. 160),
Plaintiffs’ Opposition (ECF Doc. No. 164), Defendant’s Reply (ECF Doc. No. 167), and for
reasons in the accompanying Memorandum, it is ORDERED:

1. Defendant’s Motion (ECF Doc. No. 160) is GRANTED in part;

2. We enter JUDGMENT in favor of Altium Group, LLC and jointly against Robert
Wall and Linda Wall in the amount of $92,163.23 representing reasonable attorney’s fees and costs
incurred by Altium Group, LLC under the Master Agreement; and,

3. The Clerk of Court shall close this case.

dle

KEARNEY, J.
